PER CURIAM.
Taking the view most favorable to the plaintiff on the evidence, it is sufficient to go to the jury upon the question whether the defendant performed his full duty of giving the plaintiff proper instruction as to the danger of the machine which he was operating. Pelow v. Oil Well Supply Co., 194 N. Y. 64, 69, 86 N. E. 812. If defendant did not do so, he was guilty of negligence, and the jury could have found that the plaintiff was not guilty of contributory negligence.
The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.